Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 11/09/2020, in response to the rejection of claims 1-14 from the non-final office action, mailed on 08/20/2020, by amending claims 1, 5, 8-11 and canceling claims 2-4, 6-7, is acknowledged and will be addressed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a dual mirror plate” of Claim 9, see also 112 issue below, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “a dual mirror plate” of Claim 9 is not clear, because the applicants’ disclosure fails to provide a proper and detailed disclosure determining the scope of the “dual mirror”, thus it is not clear how the dual mirror plate is constructed as the applicants’ reflection plate.
Does it mean a double sided mirror, which means mirror effect in both sides? Or merely mean two mirrors forming a plate? if so, what is an arrangement configuration of the two mirrors and what material is used for the mirrors?
For the purpose of examination, it will be examined inclusive of all possible interpretations, for instance, in case of double sided mirror, when an apparatus of a prior art has a reflecting plate, it is considered the reflecting plate is made of a reflecting material, thus surfaces of the reflecting plate are reflecting surfaces, each which has mirror effect, and in case of two mirrors, it will be considered a duplication of the parts, because the applicants’ dual mirror merely indicates two mirrors.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140109829, hereafter ‘829) in view of Zhang et al. (US 20160298227, hereafter ‘227) and Matsuura et al. (JP 2014-189878, hereafter ‘878).
Regarding to Claim 1, ‘829 teaches:
Evaporation source (abstract, the claimed “An evaporation source”);
Crucible 310 (Fig. 2, [0029], the claimed “comprising: a crucible comprising: a crucible body having a top surface, a bottom surface opposite to the top surface, and a side surface connecting the top surface and the bottom surface”);
The nozzles 323 ([0031], the claimed “and a nozzle disposed in the crucible body”);
Heater 335 ([0032], the claimed “a heater disposed outside the crucible body for generating heat radiation”);
The reflector 340 serves to block loss of heat generated by the heater unit 330 (Fig. 4, [0035], note Figs. 2-4 show the reflector is spaced away from the heater 335 and the heater is spaced away from the crucible body and is located between the heat reflection plate and the crucible body, and each of the crucible body and the reflector has a height, the claimed “and a heat reflection plate disposed on at least one of remaining sides except for a side of the top surface of the crucible body, wherein a gap exists between the heat reflection plate and the crucible body, and the heat reflection plate is configured to convect heat radiation between the heat reflection plate and the crucible body, wherein: the heat reflection plate is spaced away from the side surface of the crucible body; the heater is spaced away from the side surface of the crucible body and is located between the heat reflection plate and the crucible body, wherein the gap between the heat reflection plate and the crucible body is divided by the heater; and the heat reflection plate comprises a first heat reflection plate, the first heat reflection plate comprising a first reflection plate along an ejection direction of the crucible, and a height of the first reflection plate, a height of the crucible body”);
The open ratios of the lateral reflectors LRF may be independently controlled by the transfer unit 600 ([0047], the claimed “the first heat reflection plate further comprising a control structure connected with the first reflection plate and configured to drive the first reflection plate”).

‘829 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1 (1A): and a height of the first reflection plate being lower than a height of the crucible body,
(1B) the first heat reflection plate further comprising a control structure connected with the first reflection plate and configured to drive the first reflection plate to rotate so as to adjust an angle along a height direction of the crucible body between the first reflection plate and the side surface of the crucible body corresponding to the first reflection plate.


Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have controlled a height of the reflector, such that it is higher or lower than the crucible, or equal to the crucible (this reads into the limitation 1A), for the purpose of controlling heat loss depending on a desired application, thus substantially uniformly controlling a temperature of the crucible.

‘878 is analogous art in the field of an evaporation source (English abstract). ‘878 teaches a plurality of inclined reflecting plates 41 having a reflecting surface of radiant heat ([0073] of the English translation), the inclined reflector 41 is formed of a plate-like structure disposed along the outer side or bottom of the crucible 22 ([0074]), and This temperature adjustment can be performed only by adjusting an angle of each reflecting surface of the inclined reflector 41 ([0089], note adjusting an angle can be obtained by rotating the plate, thus it is obvious ‘878 has a control structure to control the rotating angle. Further, the figures show the rotating angle is adjusted along the length direction of the crucible body).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted adjustable inclined 
Emphasized again, through teaching of ‘878, the reflector of ‘829 is modified to have adjustable inclined reflectors having a control structure controlling angle rotation and the adjustable inclined reflectors are arranged along the length direction of the crucible body, therefore, the combination of ‘829 and ‘878 clearly reads into all the limitations of 1B above, except the “along a height direction of the crucible body”.

‘227 is analogous art in the field of a crucible device (title). ‘227 teaches the temperature inside the crucible 110 in vertical direction Z can be controlled as desired, and the evaporation rate stable can be kept stable ([0024]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the rotation angle of the imported adjustable inclined reflectors of the combined apparatus of ‘829 and ‘878, along the height direction of the crucible body (this reads into all the limitation 1B), for the purpose of controlling the temperature inside the crucible in the vertical direction, as desired.

Regarding to Claim 5,
reflection plate are spaced away from the side surface of the crucible body formed by a length and a height of the crucible body”).

Regarding to Claim 8,
‘829 teaches the lateral reflectors LRF may be provided in plurality ([0036]), and further as discussed in ‘878 above, it has plural inclined reflector plates. Further, forming the reflector by a single piece or plural pieces is an obvious matter, since MPEP clearly guides that it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), or vice versa, would require only ordinary skill, see MPEP 2144.04 (the claimed “wherein the first reflection plate comprises a plurality of first sub-plates independently controlled by the control structure”).

Regarding to Claim 9,
‘829 teaches the reflector 340 may be made of a material with a relatively low heat transfer rate and relatively low heat emissivity ([0048], thus the reflector made by a material having reflecting property operates as mirror and both sides of the reflector has mirror effects, see also the 112 rejection above, the claimed “wherein the first reflection plate is a dual mirror plate”).

Regarding to Claim 10,
‘829 teaches the reflector 340 includes a down reflector DRF surrounding the bottom surface of the heater frame 331 ([0035], the claimed “wherein the heat reflection plate further comprises a second heat reflection plate disposed on the bottom surface of the crucible body”).

Regarding to Claim 11-13,
‘829 teaches the reflector 340 includes a down reflector DRF surrounding the bottom surface of the heater frame 331 ([0035], the claimed “wherein the second heat reflection plate comprises a second reflection plate”).
 ‘829 is silent about the “on which a hollowed-out pattern is provided” of Claim 11 and “wherein a density of the hollowed-out pattern on the second reflection plate firstly increases and then decreases along an extending direction of the crucible body” of Claim 12, “wherein the second reflection plate comprises a plurality of second sub-plates, and the hollowed-out pattern is provided on at least some of second sub-plates in the plurality of second sub-plates” of Claim 13). 

However, ‘829 clearly teaches the lateral reflectors LRF may be provided in plurality ([0036]), and a relationship between an open ratio of the lateral reflector LRF and a temperature of a crucible ([0056], thus opening ratio in the reflector is a controllable parameter to control temperature distribution). 


Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted different opening ratio, into the plural DRFs (bottom reflectors) of ‘829, for the purpose of providing an evaporation source capable of preventing occurrence of dispersion of a temperature in a crucible. MPEP further clearly guides the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07.

Regarding to Claim 14,
‘829 teaches cooling unit 350 ([0029], note the inner space of the cooling unit of Fig. 4 can be interpreted as a groove of the base, the claimed “further comprising a base provided with a groove, wherein the second reflection plate is disposed at an opening of the groove and faces a bottom of the groove”).

Response to Arguments

In regards to the drawing objection and 112 rejection of claim 9, the applicants argue that the "dual mirror plate" in claim 9 may be a reflecting plate made of a reflecting material. See Specification at [0011] ("Alternatively, the first reflection plate is a dual mirror plate."). Thus, surfaces of the reflecting plate are reflecting surfaces, each of which having a mirror effect. The appearance structure of the dual mirror plate is basically the same as that of the first reflector plate shown in FIG. 3 of the drawings as originally filed. As such, Applicants respectfully submit that the "dual mirror plate" is sufficiently described in the specification and drawings, see the last paragraph of page 5 and the last paragraph of page 8. 
This argument is found not persuasive. 
The examiner maintains the "dual mirror plate" is NOT sufficiently described in the specification and drawings, thus the objection and the rejection must be sustained.
The [0011] only repeats the same language of the claim. The examiner still does not find any proper support supporting that the "dual mirror plate" in claim 9 may be a reflecting plate made of a reflecting material. The “may be a reflecting plate made of a reflecting material” is never disclosed in the applicants’ disclosure, and it appears to be arguments of the counsel. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Emphasized again, the applicants’ disclosure fails to provide a proper and detailed disclosure determining the scope of the “dual mirror”, thus it is not clear how the dual mirror plate is constructed as the applicants’ reflection plate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718